NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA LEONOR DUBON DE                            No.   20-72536
BUSTAMANTE,
                                                 Agency No. A209-988-748
                Petitioner,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Maria Leonor Dubon de Bustamante, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo the legal question of whether a particular social group is

cognizable, except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations. Conde Quevedo v. Barr, 947 F.3d 1238,

1241-42 (9th Cir. 2020). We review for substantial evidence the agency’s factual

findings. Id. at 1241. We deny the petition for review.

      The agency did not err in concluding that Dubon de Bustamante failed to

establish membership in a cognizable particular social group. See Reyes v. Lynch,

842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a

particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined

with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Substantial evidence

supports the agency’s determination that Dubon de Bustamante otherwise failed to

establish she was or would be persecuted on account of a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”). Thus, Dubon de Bustamante’s

asylum and withholding of removal claims fail.




                                           2                                      20-72536
      Substantial evidence also supports the agency’s denial of CAT relief because

Dubon de Bustamante failed to show it is more likely than not she will be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). We reject as

unsupported by the record Dubon de Bustamante’s contentions that the agency

ignored evidence or otherwise erred in its analysis of her CAT claim.

      We do not reach Dubon de Bustamante’s contentions regarding the IJ’s

adverse credibility determination. See Santiago-Rodriguez v. Holder, 657 F.3d

820, 829 (9th Cir. 2011) (review limited to the grounds relied on by the BIA).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   20-72536